Citation Nr: 0020802	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-01 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for hammertoes of the second and third toes of the 
right foot with hallux valgus and second and third toe 
metatarsalgia with callous formation status post foot 
surgeries.  

2.  Entitlement to a disability evaluation in excess of 30 
percent for a gunshot wound of the right leg with fracture of 
the tibia and neuropathy of the common peroneal nerve.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971.  Service in Vietnam is indicated by the evidence of 
record.    

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Denver, Colorado, 
(the RO).  

Service connection for a gunshot wound to the right leg with 
a fracture of the right tibia, healed, was established in 
July 1971.  A 10 percent evaluation was assigned.  Service 
connection was also established for neuropathy of the right 
superficial peroneal nerve, chronic, and a 10 percent 
evaluation was assigned.  In June 1974, the two service-
connected disabilities were re-characterized as residuals of 
gunshot wound to the right leg with fracture of the tibia and 
neuropathy and superficial peroneal nerve.  A 20 percent 
evaluation was assigned.  Service connection was also 
assigned for a right leg scar and a 10 percent disability 
evaluation was assigned.  

In October 1996, the veteran filed a claim for service 
connection for a right foot hammer toe disorder and an 
increased evaluation for the right leg disability.  A March 
1997 rating decision denied entitlement to an increased 
rating for residuals of a gunshot wound of the right leg with 
a fracture of the tibia and neuropathy of the superficial 
peroneal nerve.  A November 1998 rating decision established 
service connection for hammertoes of the second and third 
toes of the right foot with hallux valgus of the third toe 
and second and third toe metatarsalgia with callous formation 
secondary to the service-connected right leg disability.  As 
10 percent disability rating was assigned.  The veteran 
expressed disagreement with this disability evaluation.  

A September 1999 rating decision assigned a 30 percent 
evaluation to the residuals of the gunshot wound to the right 
leg with fracture of the tibia and neuropathy of the peroneal 
nerve.  

The Board notes that the veteran had filed a claim for 
entitlement to a temporary total rating for his service-
connected right toe disability due to hospitalization and 
convalescence pursuant to 38 C.F.R. §§ 4.29 and 4.30 (1999).  
That claim was denied in a May 1999 rating decision.  In 
November 1999, the veteran filed a notice of disagreement 
with respect to the issue of entitlement to a temporary total 
disability rating.  In a February 2000 rating decision, the 
RO granted a temporary  total rating based upon convalescence 
pursuant to 38 C.F.R. § 4.30 from February 24, 1999 to June 
21, 1999.  To the Board's knowledge, the veteran did not file 
an appeal as to the issue of entitlement to a temporary total 
rating.  See 38 U.S.C.A. § 7105 (West 1991).  That issue is 
therefore not before the Board for appellate review.  


FINDINGS OF FACT

1.  The service-connected hammertoes of the second and third 
toes of the right foot with hallux valgus and second and 
third toe metatarsalgia with callous formation status post 
foot surgeries are principally manifested by residual pain 
and sensitivity in the forefoot area and fusion of the first, 
second and third toes.   

2.  The service-connected residuals of a gunshot wound of the 
right leg with fracture of the tibia and neuropathy of the 
common peroneal nerve are principally manifested by 
complaints of pain, numbness, weakness, and hypersensitivity 
in the right leg and foot, with objective findings of a soft-
tissue deformity of the mid-anterior tibia, tenderness tot he 
mid anterior tibia, severe neuropathy of the common peroneal 
and posterior tibial nerves, limitation and weakness of 
dorsiflexion, plantar flexion, and rotation of the right 
ankle, weakness of the toe extensors and flexors, mild to 
moderate foot drop, and decreased pinprick and temperature 
sensation in the right foot.  

3.  An exceptional or unusual disability picture has not been 
presented.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for hammertoes of the second and third toes of the 
right foot with hallux valgus and second and third toe 
metatarsalgia with callous formation status post surgeries 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5279 (1999).

2.  The criteria for a disability evaluation in excess of 30 
percent for the service-connected residuals of a gunshot 
wound of the right leg with fracture of the tibia and 
neuropathy of the common peroneal nerve have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (1999). 

3.  The criteria for a separate 20 percent disability 
evaluation for the service-connected residuals of a gunshot 
wound of the right leg manifested by neuropathy of the 
posterior tibial nerve have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8525 (1999). 

4.  Extraschedular disability ratings are not warranted.  
38 C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to a increased disability 
ratings for his service-connected right foot disability and 
for residuals of a gunshot wound to the right leg.  In the 
interest of clarity, after reviewing the generally applicable 
law and regulations, the Board will separately discuss the 
issues on appeal.


Pertinent Law and Regulations

Rating criteria - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(1999).  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(1999). see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (1999); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

Additional law and regulations will be discussed where 
appropriate in connection with the specific issues on appeal.

Entitlement to an increased evaluation for hammertoes of the 
second and third toes of the right foot with hallux valgus 
and second and third toe metatarsalgia with callous formation 
status post surgeries

The veteran's service-connected right foot disability is 
rated by analogy to anterior metatarsalgia under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5279 (1999).  See 38 C.F.R. § 4.20 
(1999).

Pertinent Law and Regulations

Under Diagnostic Code 5279, anterior metatarsalgia (Morton's 
disease), a 10 percent disability evaluation is assigned for 
unilateral or bilateral anterior metatarsalgia.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5279 (1999).

Under Diagnostic Code 5280, unilateral hallux valgus, a 10 
percent disabling rating is assigned when there is evidence 
of unilateral hallux valgus, operated with resection of the 
metatarsal head.  A 10 percent rating is also assigned for 
evidence of severe hallux valgus, if equivalent to amputation 
of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(1999).

Under Diagnostic Code 5282, hammer toe, a 10 percent rating 
is assigned for hammer toe of all toes, unilateral without 
claw foot.  A noncompensable rating is assigned for a hammer 
toe of a single toe.  38 C.F.R. § 4.71a, Diagnostic Code 5282 
(1999).  

Under Diagnostic Code 5284, other foot injuries, a 10 percent 
rating is assigned for moderate disability, a 20 percent 
disability rating is assigned for moderately severe 
disability, and a 30 percent is assigned for severe 
disability.  A 40 percent rating is assigned when the 
evidence establishes a foot injury with actual loss of the 
use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(1999).

Factual Background

An October 1996 examination report by the R.M. Orthopedics 
Associates revealed that the veteran had right foot pain 
associated with his previous tibial fracture.  He had pain 
over the plantar aspect of the second and third toes.  
Examination revealed that the veteran had overriding third 
toe that crossed the fourth toe.  He had second and third toe 
metatarsalgia and he had a palpable third metatarsophalangeal 
dislocation.  He also had a bunion deformity of the great 
toe.  There was pronation of the great toe and hallux valgus.  
X-ray examination revealed metatarsophalangeal dislocation of 
the third toe, mal-orientation of the second and third toes, 
and a bunion deformity of the great toe.  The assessment was 
metatarsalgia of the second and third toes and a bunion 
deformity of the great toe.  It was noted that the veteran 
was going to undergo a bunionectomy, metatarsal head 
resections, and a percutaneous pin fixation.  

A January 1997 VA examination report indicates that 
examination of the veteran's right foot revealed a lateral 
deviation to the second, third, and fourth toes.  He was able 
to stand on his toes and heels with some difficulty.  The 
diagnosis, in pertinent part, was gunshot wound to the right 
tibia with angulation of the tibia causing recent problems in 
the ankle and the foot as described above.  In a September 
1997 addendum to the January 1997 VA examination report, the 
examiner indicated that due to the nature of the gunshot 
wound to the right leg and the abnormal angle created in the 
right lower leg, the examiner believed that the right foot 
and ankle condition was related to the gunshot wound to the 
right leg.  

A March 1998 evaluation report by the R.M. Orthopedic 
Associates revealed that the veteran had increased pain and 
deformity on the right forefoot.  The pain was primarily on 
the plantar and dorsal aspect of the right foot and was 
centered around the third metatarsal and extended proximally 
towards the mid foot from that area.  The pain was worse with 
weight-bearing activities and decreased with rest.  
Examination of the veteran's forefoot revealed a moderate 
hallux valgus deformity.  The third toe had a mild fixed 
flexion deformity of the proximal interphalangeal joint and 
tended to override the fourth toe slightly.  The second toe 
has had a mild flexion contracture of the proximal 
interphalangeal joint which was fixed.  The third toe was 
subluxed at the metatarsophalangeal joint.  There was a 
prominent callous on the planter aspect of the foot beneath 
the third metatarsal head.  The veteran did not appear to 
have significant pain with palpation between the metatarsal 
head.  There was a smaller callous over the second metatarsal 
head and some discomfort with palpation in this area.  Hind 
foot alignment appeared normal.  There was a small area of 
discoloration over the proximal interphalangeal joint of the 
third toe but it was not painful with palpation.  Pedal 
pulses were 2+.  X-ray examination revealed moderate bunion 
deformity with subluxation of the third metatarsophalangeal 
joint.  The assessment was moderate hallux valgus, mild thick 
hammertoe deformities of his second and third toes, and 
subluxation of the third metatarsophalangeal joint.  

A June 1998 X-ray examination report revealed that the first 
and second proximal phalanges were subluxed laterally and the 
third metatarsophalangeal joint was dislocated.  

Hospitalization records from S.M. Hospital dated in March 
1999 indicated that the veteran underwent right foot surgery.  
The postoperative diagnoses were hallux valgus deformity of 
the right foot, second toe metatarsophalangeal subluxation, 
third toe metatarsophalangeal dislocation with minimal 
hammering of both toes, and long fourth toe.  The veteran 
underwent a modified McBride bunionectomy distally, proximal 
first metatarsal crescentic osteotomy proximally, resection 
base of the second, third, and fourth proximal phalanges, and 
extensor tenotomy of the second, third, and fourth toes.  

An August 1999 treatment record from Dr. P.M. revealed that 
the veteran was doing "pretty well" five months after the 
right foot surgery.  Physical examination revealed that the 
veteran's foot appeared satisfactory.  The alignment was 
satisfactory.  The third toe had a slight tendency to deviate 
towards the fourth toe.  Dr. P.M. indicated that the veteran 
was to continue with activity as tolerated.  

An August 1999 VA neurological examination report revealed 
that the veteran had a chief complaints of pain in the right 
foreleg with weakness of the right foot causing foot drop.  
He caught his toes of his right foot when he walked.  The 
veteran also noted some swelling of the right foot.  
Examination revealed edema of the right foot.  Gait function 
testing revealed right foot drop and poor heel and toe gait 
on the right. 

An August 1999 VA examination report reveals that the veteran 
had surgery on his right foot to correct the hallux valgus 
and the hammertoes of the second and third toes.  He reported 
that the surgery was partially successful but he has been 
left with residual pain and sensitivity in the forefoot area, 
and the first, second and third toes were all fused.  
Examination of the right foot revealed that all of the toes 
were fused, leaving the veteran with some loss of feeling, 
occasional balance problems, and some pain.  The diagnosis 
was status post gunshot wound to the right leg with 
neurological sequela as reported and hammertoes of the second 
and third toes with hallux valgus of the first toe status 
post surgery.  

Analysis

Initial matters

Initially, the Board concludes that the veteran's claim for 
entitlement to a disability evaluation in excess of 10 
percent for the service-connected hammertoes of the second 
and third toes of the right foot with hallux valgus and 
second and third metatarsalgia with callous formation status 
post foot surgeries is well grounded within the meaning of 
the statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran is awarded service 
connection for a disability and appeals the RO's initial 
rating determination, the claim continues to be well grounded 
as long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).   

Since this claim is well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The veteran has been 
provided with VA examinations in January 1997 and August 
1999, has had a full opportunity to present evidence and 
argument in support of this claim.  There is no indication 
that any evidence which would be significant to an informed 
decision in this case have not been obtained.  The Board 
therefore finds that all facts that are relevant to this 
issue have been properly developed and there is no need to 
remand this case for additional evidentiary or procedural 
development.

Once the evidence as been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Discussion

Initially, the Board notes that the evidence of record shows 
that the veteran has mild to moderate foot drop on the right, 
mild to moderate weakness of toe extensors and flexors, 
numbness, and decreased sensation in the right foot.  Such 
neurological symptomatology of the right foot has been 
attributed to the gunshot wound of the right leg.  See the 
report of the August 1999 VA examination.  Such neurological 
deficits have been taken into consideration as part of the 
veteran's service-connected right leg disability and will be 
discussed in detail below.  Thus, the neurological 
symptomatology of the veteran's right foot will not be 
considered when determining whether a higher disability 
evaluation is warranted for his service-connected right foot 
disability.  See 38 C.F.R. § 4.14 (1999).

The veteran's service-connected hammertoes of the second and 
third toes of the right foot with hallux valgus and second 
and third toe metatarsalgia with callous formation status 
post foot surgeries is currently rated by the RO as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5279, metatarsalgia, anterior.  

Rating under Diagnostic Code 5279

The RO assigned a 10 percent disability evaluation to the 
veteran's hammertoes of the second and third toes of the 
right foot with hallux valgus and second and third toe 
metatarsalgia with callous formation status post foot 
surgeries by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 
5279.  The 10 percent evaluation is the highest scheduler 
rating under this diagnostic code.  Thus, a higher schedular 
rating is not possible under Diagnostic Code 5279.  

Potential application of other diagnostic codes

Under the circumstances presented in this case, the Board has 
considered whether another rating code is "more appropriate" 
than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  The Board has explored the possibility 
of rating the veteran's disability under a different 
diagnostic code.  See Butts, supra.  

The service-connected hammertoes of the second and third toes 
of the right foot with hallux valgus and second and third toe 
metatarsalgia with callous formation status post foot 
surgeries may also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5280, hallux valgus, since there is evidence 
of hallux valgus.  However, under Diagnostic Code 5280, a 10 
percent rating is the highest schedular rating.  Thus, a 
higher rating is not possible under that diagnostic code.  

The service-connected hammertoes of the second and third toes 
of the right foot with hallux valgus and second and third toe 
metatarsalgia with callous formation status post foot 
surgeries may also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5282, hammer toe, since the medical evidence 
of record shows that the veteran has hammertoes of the second 
and third toes of the right foot.  However, a 10 percent 
disability evaluation is the highest possible evaluation 
under Diagnostic Code 5282.  Thus, a higher disability 
evaluation is not possible under this diagnostic code.   

The veteran's service-connected hammertoes of the second and 
third toes of the right foot with hallux valgus and second 
and third toe metatarsalgia with callous formation status 
post foot surgeries arguably may also be rated under 
Diagnostic Code 5284, foot injuries.  In order for a 
disability in excess of 10 percent to be warranted under 
Diagnostic Code 5284, the evidence must establish moderately 
severe or severe foot disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

The Board notes that words such as "moderate" and "severe" 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1999).   It should also be noted 
that use of descriptive terminology such as "moderate" by 
medical professionals, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 
4.6 (1999).

After review of all of the evidence of record, the Board 
finds that there is no evidence of a moderately severe or 
severe foot disability.  Review of the record reveals that 
the veteran's service-connected right toe disabilities are 
principally manifested by pain and sensitivity in the 
forefoot area of the right foot and fusion of the first, 
second and third toes.  The medical evidence of record 
establishes that the symptomatology of the service-connected 
foot disability is productive of mild to moderate disability.  
For instance, the March 1998 evaluation report by R.M. 
Orthopedic Associates indicates that the hallux valgus 
deformity was moderate.  The hammertoe deformities of the 
second and third toes were described as mild.  The bunion 
deformity of the third metatarsophalangeal joint was 
described as moderate.  As indicated above, the Board is not 
obligated to accept these descriptions.  However, the Board 
finds such descriptions to be particularly probative because 
they were made by a medical professional during physical 
evaluation of the veteran.  Moreover, the veteran has not 
pointed t, and the Board has not identified, any medical 
evidence of record which establishes or suggests that  the 
veteran's  right toe disability is moderately severe or 
severe.  Thus, the Board finds that a disability evaluation 
in excess of 10 percent is not warranted under Diagnostic 
Code 5284.  

The veteran's representative argues in May 2000 VA Form 646 
that the veteran would be more appropriately rated analogous 
to a right leg below the knee amputation and should be rated 
at 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284; 
see also 38 C.F.R. § 4.63 (1999).  

The Board finds that there is no evidence of actual loss of 
use of the foot due to the service-connected right toe 
disability.  The medical evidence of record establishes that 
the veteran still has effective function of the right foot 
and would not be equally well served by amputation.  The 
veteran is able to walk, although the medical evidence of 
record shows that he had a poor heel and toe gait upon 
examination in August 1999.  At the time of the examination, 
the veteran was not using a brace for the right foot, 
although use of an ankle foot orthosis was recommended.  The 
evidence of record shows that the veteran was able to work 
despite the service-connected right toe disabilities.  The 
August 1999 VA examination report indicates that the veteran 
was working at the Post Office since 1993.  The medical 
evidence of record shows that the veteran did have some 
occasional balance problems, but he was still able to propel 
himself despite the right toe disabilities.  Thus, the Board 
finds that the veteran still had actual use of the right foot 
and a 40 percent evaluation is not warranted under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284.   

The Board concludes that the veteran's service-connected 
hammertoes of the second and third toes of the right foot 
with hallux valgus and second and third toe metatarsalgia 
with callous formation status post foot surgeries should be 
rated under Diagnostic Code 5279, metatarsalgia, and this 
diagnostic code is most appropriate.  As discussed above, the 
veteran's disability is manifested principally by pain in the 
forefoot caused by the right toe deformities.  Such symptoms 
and diagnosis are consistent with the rating criteria found 
in Diagnostic Code 5279.  The Board finds that Diagnostic 
Code 5279 is the most appropriate code, and has not 
identified a diagnostic code which is more appropriate.  

Esteban considerations

The Board finds that a separate and additional rating under 
Diagnostic Code 5280 [hallux valgus] in addition to 
Diagnostic Code 5279 [metatarsalgia] is not warranted.  The 
evidence of record shows that the veteran has hallux valgus 
on the right in addition to hammertoes of the second and 
third toes.  However, the evidence of record further shows 
that the symptomatology due to the hallux valgus and the 
second and third toe hammertoes is residual pain in the 
forefoot.  This symptomatology was considered when the 10 
percent evaluation was assigned under Diagnostic Code 5279.  
The Board notes that separate ratings cannot be assigned for 
the same manifestations or symptomatology.  See 38 C.F.R. 
§ 4.14; Esteban, supra.  In essence, the medical evidence 
suggests that the veteran's service-connected disability, 
notwithstanding that it may be composed of more than one 
component problem, is productive of unified symptomatology, 
pain and sensitivity in the area of the toes.  There is no 
medical evidence of record which suggests otherwise.  Thus, 
the Board finds that a separate evaluation under Diagnostic 
Code 5280 in addition to 5279 is not warranted.  

For similar reasons, the Board also finds the assignment of a 
separate and additional disability evaluation under 
Diagnostic Code 5282 [hammer toes] is not warranted.  The 10 
percent evaluation assigned under Diagnostic Code 5279 
contemplates the residual pain due to the deformities of the 
second and third toes of the right foot.  As discussed above, 
the medical evidence of record shows that the primary 
manifestation or symptom due to the hammertoes of the second 
and third toes is pain.  Thus, the assignment of separate 
disability evaluations under both Diagnostic Codes 5279 and 
5282 would be duplicative and overlapping, since the rating 
would be for the same symptomatology or manifestations, which 
in this case, is pain due to the second and third toe 
deformities.  Disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. 4.14; see Esteban, supra.  

DeLuca considerations

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 or 4.45 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca, supra.  

However, in this case, where the diagnostic code under which 
the veteran is rated, 38 C.F.R. § 4.71, Diagnostic Code 5279 
is not predicated on loss of range of motion, §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

The Board further finds in the alternative, see Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995) and Holbrook v. Brown, 8 
Vet. App. 91, 92 (1995), that even if these provisions were 
applicable, an additional disability rating would not be 
warranted.  The medical evidence of record shows that the 
veteran's service-connected right foot disability is 
principally manifested by residual pain and sensitivity in 
the forefoot area.  Diagnostic Code 5279 contemplates this 
foot pain.  The evidence of record does not establish that 
the hammertoes of the second and third toes of the right foot 
with hallux valgus and second and third toe metatarsalgia 
with callous formation status post surgeries cause additional 
disability.  The evidence of record does establish that the 
veteran has weakness of the toe flexors and extensors and 
mild to moderate foot drop.  However, as discussed below, the 
evidence of record shows that this symptomatology is part of 
his service-connected right leg disability, which includes 
neurological sequelae of the gunshot wound, not the right 
foot disability.  

Fenderson considerations

In Fenderson v. West, supra, it was held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  "Staged" ratings were 
also for consideration in such cases.  See 38 C.F.R. § 3.400 
(1999).

The assignment of the 10 percent evaluation for the service-
connected hammertoes of the second and third toes of the 
right foot with hallux valgus and second and third toe 
metatarsalgia with callous formation status post foot 
surgeries disabilities was made effective from October 30, 
1996, which was the date of the receipt of the claim.  There 
is no evidence of record that the veteran's service-connected 
disability was chronically more severe at any time since 
October 30, 1996.  In this connection, the Board notes that 
the veteran underwent surgery for the service-connected toe 
disabilities in March 1999 and was awarded a temporary total 
evaluation pursuant to 38 C.F.R. § 4.30 from March 4, 1999 to 
June 30, 1999.  

The medical evidence shows that the primary symptomatology 
due to the toe disabilities has been pain, both before and 
after the veteran's foot surgery in March 1999.  For 
instance, the October 1996 examination report by R.M. 
Orthopedics indicates that the veteran had pain over the 
plantar aspect of the second and third toes.  The March 1998 
evaluation report by R.M. Orthopedic Associates indicates 
that the veteran had increased pain and deformity of the 
right foot.  The veteran reported that the pain was primarily 
on the plantar and dorsal aspect of the right foot and was 
centered around the third metatarsal and extended towards the 
midfoot.  The August 1999 VA examination report indicates 
that the veteran had residual pain and sensitivity in the 
right forefoot after the foot surgery.  Based on these 
medical reports, the Board finds that the veteran's service-
connected disability was at the same level of disability 
since October 30, 1996.  Accordingly, a higher staged rating 
under Fenderson is not warranted.  


Conclusion

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the service-connected hammertoes of the 
second and third toes of the right foot with hallux valgus 
and second and third toe metatarsalgia with callous formation 
status post foot surgeries under Diagnostic Code 5279, for 
the reasons and bases described above.  The Board finds that 
the preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 10 percent under 
Diagnostic Code 5279 for the hammertoes of the second and 
third toes of the right foot with hallux valgus and second 
and third toe metatarsalgia with callous formation status 
post foot surgeries.  To this extent, the benefits sought on 
appeal are denied.   

Entitlement to an increased rating for residuals of a gunshot 
wound of the right leg with fracture of the tibia and 
neuropathy of the common peroneal nerve


The veteran's service-connected right leg disability is 
currently evaluated as 30 percent disabling under Diagnostic 
Codes 5311 [injury to Muscle group XI] -8521 [paralysis of 
common peroneal nerve].  See 38 C.F.R. § 4.27 concerning use 
of hyphenated rating codes. 

Pertinent law and regulations

Under Diagnostic Code 8521 [paralysis of the external 
popliteal nerve (common peroneal nerve)], a 40 percent 
evaluation is assigned when there is evidence of complete 
paralysis with foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  A 30 percent rating is assigned for 
severe incomplete paralysis.  A 20 percent evaluation is 
assigned for moderate incomplete paralysis and a 10 percent 
rating is assigned for mild incomplete paralysis.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8521 (1999). 

Under Diagnostic Code 8525, paralysis of the posterior tibial 
nerve, a 10 percent rating is warranted for either mild or 
moderate incomplete paralysis of the posterior tibial nerve.  
A 20 percent rating is assigned for severe incomplete 
paralysis.  A 30 percent rating is assigned for complete 
paralysis manifested by paralysis of all of the muscles of 
the sole of the foot, frequently with painful paralysis of a 
causalgia nature; an inability to flex the toes; weakened 
adduction; and impaired plantar flexion.  38 C.F.R. § 4.124a, 
Diagnostic Code 8525 (1999).  

The term "incomplete paralysis," with respect to peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the lesion or to partial regeneration.  Where 
the involvement is wholly sensory, the rating should be for 
mild, or at the most, moderate symptomatology.  38 C.F.R. § 
4.124a (1999). 

Diagnostic Code 5311, impairment of Muscle Group XI, includes 
the posterior and lateral crural muscles and muscles of the 
calf, including the triceps surae (gastrocnemius and soleus); 
tibialis posterior; peroneus longus; peroneus brevis; flexor 
hallucis longus; flexor digitorum longus; popliteus; and 
plantaris.  The function of this muscle group is for 
propulsion, plantar flexion of the foot; stabilization of the 
arch; flexion of the toes; and flexion of the knee.  A 
noncompensable evaluation is assigned for slight disability, 
a 10 percent evaluation is assigned for moderate disability, 
a 20 percent evaluation is assigned for moderately severe 
disability, and a 30 percent evaluation is assigned for 
severe disability of Muscle Group XI.  38 C.F.R. § 4.73, 
Diagnostic Code 5311 (1999).  

Where a gunshot wound involves the musculature, residuals of 
such wounds are evaluated in accordance with the principles 
and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73, 
Diagnostic Codes 5301 to 5329.  Amendments to these 
regulations became effective on July 3, 1997, during the 
pendency of the veteran's appeal.  62 Fed. Reg. 106, 30235-
30240 (Jun. 3, 1997) (codified at 38 C.F.R. §§ 4.55-4.73 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved).  The defined purpose of the changes 
was to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments clarify that the changes were not intended to be 
substantive.  See 62 Fed. Reg. No. 106, 30235-30237.  The 
Board notes that the ratings assigned to the different 
disability levels; i.e. severe, moderately severe, moderate, 
and slight, did not change.  The Board finds that no 
substantive changes were made to the provisions of 38 C.F.R. 
§ 4.56 or to Diagnostic Code 5311.   

The revised provisions of 38 C.F.R. § 4.55 (1999) provide 
that a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  
38 C.F.R. § 4.55 (1999).

Factual Background

A March 1970 service medical record indicated that the 
veteran had quadriceps atrophy with significant weakness 
resulting in an inability to fully extend actively; he was 
able to fully extend the leg passively.  He had an anterior 
tibial muscle hernia.  The diagnosis was gunshot wound to the 
right leg. 

A June 1971 VA neurological examination report indicated that 
the veteran reported having some weakness and numbness in the 
right leg if he stood too long.  There was a positive Tinel's 
sign with radiation of paresthesia into the sphere of the 
right superficial peroneal nerve.  There was no other gross 
deformity or muscular atrophy.  Gait was normal.  Examination 
of the lower extremities revealed that the veteran was unable 
to dorsiflex the lower toes.  He was able to dorsiflex the 
ankle and great toe on the right.  This was consistent with 
neuropathy involving the right superficial peroneal nerve.  
There was hypesthesia and paresthesia in the sphere of the 
right superficial peroneal nerve.  The diagnosis, in 
pertinent part, was cicatrix, 14 centimeters in length, of 
the anterior aspect of the upper half of the right leg as a 
residual of a gunshot wound and surgery, moderately 
symptomatic, and motor and sensory neuropathy of the right 
superficial peroneal nerve, chronic.  

A June 1971 VA orthopedic examination report indicated that 
X-ray examination revealed an old fracture through the mid 
shaft of the tibia which was well united with a solid bone 
union.      

A June 1974 VA examination report reflected, in pertinent 
part, a diagnosis of muscular injuries to the right leg with 
impairment of dorsiflexion of the foot and subcutaneous nerve 
injuries of the right leg.  X-ray examination revealed an old 
healed fracture of the right tibia. 

As was discussed in the Introduction above, in June 1974, the 
veteran's two service-connected right leg disabilities were 
re-characterized as one disability: residuals of gunshot 
wound to the right leg with fracture of the tibia and 
neuropathy and superficial peroneal nerve.  A 20 percent 
evaluation was assigned.  Service connection was also 
assigned for a right leg scar and a 10 percent disability 
evaluation was assigned.  

A January 1997 VA examination report indicated that the 
veteran complained of hypersensitivity and chronic pain in 
his right leg in the area of the fracture site.  Examination 
revealed an obvious callous formation and mass-like formation 
on the mid anterior tibia.  He was quite tender to touch.  
Plantar flexion of the right ankle was to 40 degrees, and 
dorsiflexion was to 10 degrees.  The diagnosis, in pertinent 
part, was gunshot wound to the right tibia with angulation of 
the tibia causing recent problems in the ankle and foot.  

A March 1998 evaluation report by the R.M. Orthopedic 
Associates indicated that the veteran had good strength with 
regards to ankle and knee flexion and extension.    

An August 1999 VA examination report revealed that the 
veteran's right leg  remained the same since the last 
examination.  He had significant scarring and a soft tissue 
deformity of the anterior shin.   

An August 1999 Electromyography (EMG) indicates that nerve 
conduction velocity studies of the right lower extremity were 
consistent with a severe axonal type peripheral neuropathy of 
the right peroneal and posterior tibial nerve.  

An August 1999 VA neurological examination reveals that the 
veteran's chief complaint was pain in the right foreleg with 
weakness of the right foot causing foot drop.  The veteran 
stated that he caught his toes frequently when he walked.  He 
was unable to stand for long periods of time secondary to the 
pain and swelling of the right lower extremity.  He also had 
numbness of the right foot in the dorsal portion and noted 
soreness and cramps in the right gastrocnemius.  Strength in 
the right iliopsoas was 5/5, the right soleus was 4/5, the 
toe extensors and flexors were 2-3/5.  There was edema of the 
right foot and scars over the tibialis anterior and the mid 
gastrocnemius on the right.  There was mild coolness of the 
right lower extremity.  There was decreased range of motion 
of the right foot in internal and external rotation and 
plantar extension and flexion as compared to the left.  Gait 
function in testing revealed right foot drop and poor toe and 
heel gait on the right.  Sensory functioning examination 
revealed decreased pinprick sensation and temperature 
sensation in the entire right foot.  

The examiner stated that nerve conduction studies revealed 
peroneal and posterior tibial axonal peripheral neuropathy as 
a result of the previous trauma in 1970.  There was decreased 
range of motion of the right ankle with decreased strength in 
the plantar flexion and extension as well as internal and 
external rotation of the foot.  The findings resulted in mild 
to moderate foot drop on the right with walking.  The veteran 
also had mild edema of the right foot secondary to partial 
loss of venous drainage from the trauma.  X-ray examination 
of the tibia and fibula revealed an old healed fracture.  

Analysis

Initial matters

Initially, the Board concludes that the veteran's claim for 
an increased rating for residuals of a gunshot wound to the 
right leg with fracture of the tibia and neuropathy of common 
peroneal nerve is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran claims that he has 
suffered an increase in disability, or that the symptoms of 
his disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  

Since this claim is well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The veteran has been 
provided with VA examinations in January 1997 and August 
1999, and has had a full opportunity to present evidence and 
argument in support of this claim.  There is no indication 
that any evidence which would be significant to an informed 
decision in this case have not been obtained.  The Board 
therefore finds that all facts that are relevant to this 
issue have been properly developed and there is no need to 
remand this case for additional evidentiary or procedural 
development.

Discussion

The veteran's service-connected residuals of a gunshot wound 
to the right leg with fracture of the tibia and neuropathy of 
the common peroneal nerve is currently rated by the RO as 30 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8521 [paralysis of the external popliteal nerve (common 
peroneal)] and 38 C.F.R. § 4.73, Diagnostic Code 5311 
[injuries to Muscle Group XI].   

At the outset, the Board observes that service connection is 
in effect for a tender scar of the right leg and a 10 percent 
disability rating has been assigned for many years.  Any 
symptomatology attributable to that scar may not be 
considered in rating the veteran's residuals of a gunshot 
wound to the right leg with fracture of the tibia and 
neuropathy of common peroneal nerve.  In addition, the Board 
notes that the medical evidence, reported above, indicates 
that the fracture of the tibia has been described only in X-
ray reports.  It appears that there is no current 
symptomatology specifically associated with that aspect of 
his service-connected disability.  The Board will therefore 
focus on the neurological symptomatology which has been 
associated with the service-connected right leg disability.  
Such symptomatology has been described in detail in the 
medical reports.  

The Board finds that the veteran's residuals of a gunshot 
wound to the right leg with fracture of the tibia and 
neuropathy of the common peroneal nerve is more consistent 
with the application of Diagnostic Code 8521, paralysis of 
the external popliteal nerve.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  As indicated above, the veteran's 
disability is manifested principally by severe neuropathy of 
the common peroneal nerve with foot drop, limitation of 
dorsiflexion of the right foot, weakness of the toe 
extensors, and numbness in the right foot.  Such symptoms and 
diagnosis are consistent with the rating criteria found in 
Diagnostic Code 8521.  The Board has not identified a 
diagnostic code which is more appropriate.  

The Board is of course aware that the veteran's right leg 
disability has also been rated under Diagnostic Code 5311, 
injury to Muscle Group XI.  The Board finds that the 
veteran's disability is more appropriately rated under 
Diagnostic Code 8521, since the residuals of the gunshot 
wound to the right leg are principally manifested by 
neurological symptomatology such as severe neuropathy of the 
common peroneal nerve.  Moreover, even if all else were equal 
(and as indicated above the Board finds that rating under 
Diagnostic Code 8521 is more appropriate), the highest rating 
available under Diagnostic Code 5311 is the currently 
assigned 30 percent, while under Diagnostic Code 8521, a 40 
percent rating is potentially available.

In applying the law to the existing facts, the Board finds 
the preponderance of the evidence is against a disability 
evaluation in excess of 30 percent for the service-connected 
residuals of a gunshot wound to the right leg with fracture 
of the tibia and neuropathy of the common peroneal nerve 
under 38 C.F.R. § 4.124a, Diagnostic Code 8521.  

Under Diagnostic Code 8521, in order to warrant a disability 
evaluation of 40 percent, there must be evidence of complete 
paralysis of the common peroneal nerve with foot drop and 
slight droop of first phalanges of all toes, cannot dorsiflex 
the foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; and 
anesthesia covers entire dorsum of foot and toes.  
In this case, there are no objective findings of complete 
paralysis of the common peroneal nerve.  The findings of the 
August 1999 EMG and nerve conduction studies indicated that 
the veteran had severe axonal type peripheral neuropathy of 
the right peroneal nerve.  There is evidence of mild to 
moderate foot drop.  However, there are no objective findings 
of an inability to dorsiflex the foot.  The medical evidence 
of record shows that the veteran was able to dorsiflex his 
right foot, although he did have limitation of dorsiflexion 
and decreased strength on the right foot.  There was no 
evidence of loss of extension of the proximal phalanges of 
the toes.  However, the toe extensors were weak with strength 
testing 2-3/5.  There is no evidence that abduction of the 
foot was lot, although there is evidence that the decreased 
strength with abduction.  There was no evidence that 
anesthesia covered the entire dorsum of the right foot.  The 
evidence of record does show that the veteran had decreased 
pinprick sensation and temperature sensation in the entire 
right foot.  The veteran also had complaints of numbness in 
the dorsal portion of the foot.  

In short, there is no objective evidence of complete 
paralysis of the common peroneal nerve, and the veteran has 
identified no such evidence in support of his claim for an 
increased disability rating.  Although it is clear that there 
are considerable deficits in the right lower extremity and 
evidence of foot drop, there is no evidence of complete 
paralysis or loss of dorsiflexion of the foot, loss of 
extension of the toes, loss of abduction or anesthesia of the 
entire dorsum of the right foot.  The medical evidence of 
record makes it clear that the veteran was still has active 
movement of the muscles of his lower right extremity.  He was 
able to walk, albeit with difficulty.  

Based on the above evidence, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability evaluation in excess of 30 percent for the 
veteran's service connected residuals of a gunshot wound to 
the right leg with fracture of the tibia and neuropathy of 
the common peroneal nerve. 

However, the Board further finds that a separate and 
additional disability rating under Diagnostic Code 8525, 
paralysis of the posterior tibial nerve, is appropriate.  The 
medical evidence of record shows that upon EMG and nerve 
conduction studies in August 1999, severe axonal type 
neuropathy of the right posterior tibial nerve was detected.  
The medical evidence of record further shows that there is 
weakness of the toe flexors and decreased range of motion of 
plantar flexion upon VA examination in August 1999.  The 
Board finds that the evidence of record supports that 
assignment of a 20 percent rating under Diagnostic Code 8525 
because the medical evidence of record establishes that the 
veteran has severe incomplete paralysis of the posterior 
tibial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8525 
(1999).  

The Board notes that the assignment of a disability 
evaluation under Diagnostic Code 8521 in addition to the 
disability evaluation under Diagnostic Code 8525 does not 
violate the provisions of VA's antipyramiding regulation, 
38 C.F.R. § 4.14.  The medical evidence of record shows that 
the veteran has severe paralysis of two separate nerves, the 
common peroneal and the posterior tibial nerve.  These nerves 
affect different functions.  For example, the common peroneal 
nerve affects dorsiflexion of the ankle, extension of the 
toes, and abduction of the ankle.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8521.  The posterior tibial nerve affects the 
flexion of the toes, the muscles of the sole of the foot, and 
plantar flexion of the ankle.  Thus, separate disability 
evaluation for neuropathy of the posterior tibial nerve and 
for the common peroneal nerve are not duplicate or 
overlapping.  
See Esteban, supra.

The Board further finds that the preponderance of the 
evidence is against a 30 percent disability evaluation under 
Diagnostic Code 8525.  There is no objective evidence of 
complete paralysis of the posterior tibial nerve.  As noted 
above, the EMG and nerve conduction studies in August 1999 
revealed severe neuropathy of the posterior tibial nerve; 
there were no findings of complete paralysis.  There is no 
evidence of paralysis of all the muscles of the sole of the 
foot, although there is evidence of muscle weakness.  There 
is no evidence of loss of flexion of the toes.  The veteran 
was able to flex the toes, although he had decreased strength 
in the toe flexors. 

Based on the above evidence, the Board finds that the 
evidence of record supports the assignment of a separate 20 
percent disability evaluation under Diagnostic Code 8525.  
The preponderance of the evidence is against entitlement to a 
disability evaluation in excess of 20 percent under 
Diagnostic Code 8525 because the evidence does not 
demonstrate that the veteran's disabilities are manifested by 
complete paralysis of the posterior tibial nerve with 
paralysis of all the muscles of the sole of the foot or loss 
of toe flexion. 

Lastly, the Board finds that a separate and additional 
disability evaluation is not warranted under Diagnostic Code 
5311, muscle injury to Muscle Group XI.  As noted above, the 
provisions of 38 C.F.R. § 4.55 provide that a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55.  In this 
case, muscle group XI affects propulsion, plantar flexion, 
flexion of the toes, and flexion of the knee.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5311.  Diagnostic Code 8521 
contemplates dorsiflexion of the foot and extension of the 
toes.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521.  
Diagnostic Code 8525 contemplates impairment of plantar 
flexion and flexion of the toes.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8525.  Thus, the same body parts are affected 
and separate disability evaluations under Diagnostic Code 
5311 and Diagnostic Codes 8521 and 8525 are prohibited.  

Consideration of 38 C.F.R. § 4.63

In a May 2000 statement, the veteran's representative asserts 
that the veteran should be rated analogous to a right leg 
below the knee amputation and therefore, he should be 
assigned a 40 percent rating.  The Board finds that there is 
no evidence of loss of use of the foot.  See the Board's 
discussion of this matter in connection with the first issue 
on appeal, as well as 38 C.F.R. § 4.63 [loss of use of hand 
or foot].  The medical evidence of record establishes that 
the veteran still has effective function of the right foot, 
and he would not be equally well served by amputation.  The 
Board notes that the August 1999 VA examination report 
indicates that the veteran had a poor heel and toe gait and 
mild to moderate foot drop.  However, as noted above there is 
no evidence of complete paralysis of the common peroneal 
nerve.  The August 1999 EMG and nerve conduction studies 
revealed severe neuropathy of the common peroneal nerve.  The 
evidence of record shows that despite the poor heel and toe 
gait and mild to moderate foot drop, the veteran still was 
able to ambulate.  The veteran did not use a brace or 
assistive device when ambulating, although the examiner at 
the August 1999 VA examination recommended a trial of an 
ankle-foot orthosis.  The Board also points out that there is 
no evidence of shortening of the right leg.  The August 1999 
VA examination report indicates that there was no apparent 
shortening of the leg.  The evidence of record shows that 
despite the veteran's right leg disability, he was still able 
to ambulate and use his right foot.  He was able to work.  
Thus, the Board finds that the provisions of 38 C.F.R. § 4.63 
are not for application.  

DeLuca Considerations

The Board notes that the medical evidence of record 
establishes that the veteran has complained of pain and 
weakness in the right leg as a result of the service-
connected residuals of the gunshot wound.  As discussed 
above, the evidence of record does establishes that the 
veteran had decreased strength in the toe flexors and 
extensors, decreased limitation of dorsiflexion and planter 
flexion, and mild to moderate foot drop in the right foot due 
to the common peroneal and posterior tibial neuropathy.  
However, the 30 percent disability evaluation under 
Diagnostic Code 8521 and the 20 percent evaluation under 
Diagnostic Code 8525 specifically contemplates this 
symptomatology.  Thus, the Board finds that the assignment of 
an additional disability rating under the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 is not warranted. 

Conclusion

In summary, for the reasons and bases expressed above the 
Board finds that the evidence of record supports a 30 percent 
disability evaluation under Diagnostic Code 8521 and a 
separate 20 percent disability evaluation under Diagnostic 
Code 8525 for the service connected residuals of a gunshot 
wound to the right leg with fracture of the tibia and 
neuropathy of the common peroneal nerve.  To this extent, the 
benefits sought on appeal are granted.   


Extraschedular ratings

Pertinent law and regulations

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure).  In the November 
1998 rating decision, the RO specifically considered whether 
extraschedular rating under 38 C.F.R. § 3.321(b) should be 
assigned as to hammertoes of the second and third toes of the 
right foot with hallux valgus and second and third toe 
metatarsalgia with callous formation status post foot 
surgeries.  In the September 1999 Statement of the case, the 
RO specifically considered whether extraschedular rating 
under 38 C.F.R. § 3.321(b) should be assigned as to residuals 
of a gunshot wound to the right leg with fracture of the 
tibia and neuropathy of the common peroneal nerve.  The RO 
concluded that this case did not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating standards.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (1999).

"An exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993). 

Discussion

Right foot disability

The veteran's service-connected hammertoes of the second and 
third toes of the right foot with hallux valgus and second 
and third toe metatarsalgia with callous formation status 
post foot surgeries has been discussed in detail above.  
There is no evidence that the service-connected right toe 
disabilities presents an unusual or exceptional disability 
picture.  As discussed in detail above, the service-connected 
right toe disabilities are principally manifested by pain in 
the forefoot.  The veteran's disability is rated under 
Diagnostic Code 5279 [metatarsalgia] and this diagnostic code 
contemplates pain in the foot.  The Board does not find that 
this disability picture renders impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).    

The Board is of course aware of the veteran's hospitalization 
in March 1999.  It appears that the veteran was hospitalized 
for one day.  This appears to be the only instance of 
hospitalization for the service-connected foot disability.  
Frequent periods of hospitalization have not been 
demonstrated.  

In addition, although there is no question that the veteran's 
foot disability may interfere somewhat with his job 
performance, he has presented no evidence of marked 
interference with employment.  The veteran reported at the 
August 1999 VA examination that he was employed at the Post 
Office and had been employed since 1993.  The evidence of 
record establishes that the veteran was unable to stand for 
long periods of time due to pain in his right foot.  The 
assigned 20 percent disability rating is intended to 
compensate the veteran for impairment on the job.  See 
38 C.F.R. §§ 3.321(a), 4.1 (1999).

The Board notes that the veteran has submitted a statement 
from his supervisor at work.  In the November 1998 statement, 
the supervisor indicated that the veteran could not perform 
100 percent of his job requirements due to his foot 
limitations.  As noted immediately above, in assigning a 20 
percent disability rating, VA has  recognized that there is a 
level of impairment in the veteran's ability to do his job 
due to his foot disability.  The evidence of record does not 
establish, however, that the veteran's service-connected foot 
disability presents marked interference with his employment 
or is otherwise productive of an exceptional or unusual 
disability picture.  

The evidence of record shows that the veteran was unable to 
work after the surgery on the right toes in March 1999 until 
June 21, 1999.  The veteran was assigned a temporary total 
disability evaluation pursuant to 38 C.F.R. § 4.30 for this 
time period.  In August 1999, a physician described the 
veteran as doing "pretty well" after the surgery.  There is 
no subsequent evidence which indicates that the veteran's 
service-connected right foot disability causes marked 
interference with employment.  

The Board has no reason to doubt that the veteran's 
hammertoes of the second and third toes of the right foot 
with hallux valgus and second and third toe metatarsalgia 
with callous formation status post foot surgeries and the 
residuals of the gunshot wound to the right leg cause him 
pain and may limit his efficiency in certain tasks.  This 
alone, however, does not present an exceptional or unusual 
disability picture and is not reflective of any factor which 
takes the veteran outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  See also 38 C.F.R. §§ 3.321(a), 
4.1 (1999).  

Right leg disability

There is similarly no evidence that the service-connected 
residuals of a gunshot wound to the right leg with fracture 
of the tibia and neuropathy of the common peroneal nerve 
presents an unusual or exceptional disability picture.  As 
discussed in detail above, the service-connected residuals of 
a gunshot wound to the right leg are principally manifested 
by neuropathy of the common peroneal and posterior tibial 
nerves.  These disabilities are rated under Diagnostic Code 
8521 [paralysis of the common peroneal nerve] and Diagnostic 
Code 8525 [paralysis of the posterior tibial nerve].  The 
Board does not find that this disability picture renders 
impractical the application of the regular schedular 
standards, since the symptomatology that is caused by the 
severe neuropathy of the right common peroneal and posterior 
tibial nerves is contemplated in the rating schedule.  As 
discussed above, foot drop, impairment of dorsiflexion and 
extension of the toes, and weakened adduction are 
contemplated under Diagnostic Code 8521.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521.  Diagnostic Code 8525 
contemplates paralysis of the muscles of the sole foot and 
impairment of flexion of the toes and plantar flexion.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8525.  The medical 
evidence of record does not establish that the veteran is 
experiencing any unusual or exceptional symptoms due to the 
service-connected residuals of a gunshot wound to the right 
leg.     

There is no indication that the veteran has been frequently 
hospitalized for service-connected residuals of the gunshot 
wound to the right leg.  Accordingly, the Board determines 
that the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted for the residuals of 
the gunshot wound to the right leg.   


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for hammertoes of the second and third toes of the 
right foot with hallux valgus and second and third toe 
metatarsalgia with callous formation status post foot 
surgeries is denied.  

Entitlement to an disability rating in excess of 30 percent 
for residuals of a gunshot wound of the right leg with 
fracture of the tibia under Diagnostic Code 8521 is denied.



Entitlement to a separate 20 percent disability evaluation 
under Diagnostic Code 8525 for paralysis of the posterior 
tibial nerve is granted, subject to controlling regulations 
governing the payment of monetary awards.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



